DETAILED ACTION
Status of the Application
Claims 1-14 are pending in the present application.  Claims 1, 5 and 9 are currently amended.  Claims 13 and 14 have been newly added. 
This is Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Species Election of September 9, 2020 has been withdrawn in response to the Remarks filed November 9, 2020.  The Applicant’s representative states that the features recited are not mutually exclusive from each other.  The Applicant’s representative admits on the record that the descriptions “a valley-folded side surface”, “first folding line and second folding line” and “a distance between the two folding lines” all correspond to the same feature.  As a result, the features recited should not be considered patentably distinct from one another.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/019,530, filed on February 9, 2016.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted June 15, 2020, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cho et al. (US 2012/0040235).
Regarding claim 9, Cho et al. teaches a secondary battery comprising: 
an exterior body (case; Figs. 11A and 11B) comprising a first side, a second side, a third side, and a fourth side (Fig. 11B); and

each of the first terminal and the second terminal extend to an outside of the exterior body from one of the third side and the fourth side (Fig. 11B),
the exterior body includes a valley-folded side surface (one of ordinary skill in the art can appreciate that the first side and the second side are valley-folded side surfaces since each of the first side and the second side has a slope) on the first side and the second side (Fig. 11B).

    PNG
    media_image1.png
    113
    763
    media_image1.png
    Greyscale


Regarding claim 10, Cho et al. teaches a secondary battery wherein the secondary battery has a rectangular shape in a top view of the secondary battery (Fig. 11A).
Regarding claim 12, Cho et al. teaches an electronic device comprising the secondary battery according to claim 9 (para. [0040]).
Regarding claim 13, Cho et al. teaches a secondary battery wherein the exterior body is formed of one member (Fig. 11B).  
Regarding claim 14, Cho et al. teaches a secondary battery wherein the secondary battery has a sheet like shape having a first surface (Figs. 11A and 11B), and wherein the exterior body is sealed on the first surface (Figs. 11A and 11B; para. [0030]; claim 11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0040235).
Regarding claim 1, Cho et al. teaches a secondary battery comprising: 
an exterior body (case; Figs. 11A and 11B);

a negative electrode lead (Fig. 11A and 11B), 
wherein:
the exterior body comprises a front surface (top surface), a back surface (bottom surface), a first side portion (folded portions of case abutting the tabs), and a second side portion (short end on the right side of the battery) (Fig. 11B),
the front surface comprises a first side, a second side, a third side, and a fourth side, the third side and the fourth side face each other (Fig. 11B),
the first side portion is along the first side and between the front surface and the back surface (Fig. 11B),
the second side portion is along the second side and between the front surface and the back surface (Fig. 11B),
the first side portion includes a first folding line (where the case folds towards the tabs),
the second side portion includes a second folding line (where the case folds from the right end towards the first surface and the second surface),
the first folding line is closer to the second side than the first side is (Fig. 11B), and
the second folding line is closer to the first side than the second side is (Fig. 11B).
Cho et al. is silent regarding each of the positive electrode lead and the negative electrode lead extends to an outside of the exterior body from one of the third side and the fourth side.  However, it would have been obvious to one of ordinary skill in the art In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Regarding claim 2, modified Cho et al. teaches a secondary battery wherein one member forms the front surface, the first side portion, the second side portion, and the back surface (Fig. 11B).
Regarding claim 4, modified Cho et al. teaches an electronic device comprising the secondary battery according to claim 1 (para. [0040]).
Regarding claims 5, Cho et al. teaches a secondary battery comprising:
an exterior body comprising a first surface (bottom surface), a second surface (top surface), a first side portion (folded portions of case abutting the tabs), a second side portion (short end on the right side of the battery),a third side portion, and a fourth side portion (Fig. 11B);
a positive electrode and a negative electrode surrounded by the exterior body Fig. 11B), 
a positive electrode lead electrically connected to the positive electrode (para. [0007]); and 
a negative electrode lead electrically connected to the negative electrode (para. [0007]), 

the first surface, the second surface, the first side portion, and the second side portion are continuously formed of one member (Fig. 11B),
the first surface and the second surface are sealed on the third side portion and the fourth side portion (para. [0093]; claim 1), 
in a cross section of the secondary battery (Fig. 11B):
the second surface is over the first surface (Fig. 11B),
the first side portion is between the first surface and the second surface (Fig. 11B), the second side portion is between the first surface and the second surface (Fig. 11B), the first side portion and the second side portion face each other (Fig. 11B), the first side portion includes a first folding line (where the case folds towards the tabs), the second side portion includes a second folding line (where the case folds from the right end towards the first surface and the second surface), and a distance between the first folding line and the second folding line is shorter than a width of the first surface (Fig. 11B).
Cho et al. is silent regarding each of the positive electrode lead and the negative electrode lead extends to an outside of the exterior body from one of the third side portion and the fourth side portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior body of Cho et al. by moving each of the positive electrode lead and the negative electrode lead to extend to an outside of the exterior body from one of the third side portion and the fourth side portion when this arrangement permits the secondary battery to be used by more end users or consumers, i.e. devices.  The mere In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  


    PNG
    media_image2.png
    185
    900
    media_image2.png
    Greyscale

Regarding claim 6, modified Cho et al. teaches a secondary battery wherein the secondary battery has a rectangular shape in a top view of the secondary battery (Fig. 11A).
Regarding claim 8, modified Cho et al. teaches an electronic device comprising the secondary battery according to claim 5 (para. [0040]).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. as applied to claim 1 above, and further in view of Ueda (US 2013/0101884).
Regarding claim 3, modified Cho et al. is silent regarding a secondary battery wherein the exterior body includes depressions or projections, wherein the depressions or the projections are formed by embossing a surface of the exterior body, and wherein the depressions or the projections are configured to reduce a strain caused by stress applied to the exterior body.  However, Ueda teaches that it is known in the art for a secondary battery to have an exterior body including depressions or projections (paras. [0050] – [0052]; the corrugations or ridge lines and valley lines correspond to the exterior body including depressions or projections), wherein the depressions or the 
The recitation "wherein the depressions or the projections are fully capable of being configured to reduce a strain caused by stress applied to the exterior body” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
 claim 3 is considered product-by-process claim limitation “wherein the depressions or the projections are formed by embossing a surface of the exterior body”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. as applied to claim 5 above, and further in view of Ueda (US 2013/0101884).
Regarding claim 7, Cho et al. is silent regarding a secondary battery wherein the exterior body includes depressions or projections, wherein the depressions or the projections are formed by embossing a surface of the exterior body, and wherein the depressions or the projections are configured to reduce a strain caused by stress applied to the exterior body.  However, Ueda teaches that it is known in the art for a secondary battery to have an exterior body including depressions or projections (paras. [0050] – [0052]; the corrugations or ridge lines and valley lines correspond to the exterior body including depressions or projections), wherein the depressions or the projections are fully capable of being configured to reduce a strain caused by stress applied to the exterior body.  Accordingly, it would have been obvious to one of ordinary 
The recitation "wherein the depressions or the projections are fully capable of being configured to reduce a strain caused by stress applied to the exterior body” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding the limitation “wherein the depressions or the projections are formed by embossing a surface of the exterior body”, claim 7 is considered product-by-process claim limitation “wherein the depressions or the projections are formed by embossing a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. as applied to claim 9 above, and further in view of Ueda (US 2013/0101884).
Regarding claim 11, Cho et al. is silent regarding a secondary battery wherein the exterior body includes depressions or projections, wherein the depressions or the projections are formed by embossing a surface of the exterior body, and wherein the depressions or the projections are configured to reduce a strain caused by stress applied to the exterior body.  However, Ueda teaches that it is known in the art for a secondary battery to have an exterior body including depressions or projections (paras. [0050] – [0052]; the corrugations or ridge lines and valley lines correspond to the exterior body including depressions or projections), wherein the depressions or the projections are fully capable of being configured to reduce a strain caused by stress applied to the exterior body.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior body of Cho et al. such that it has depressions or projections wherein the depressions or projections are fully capable of being configured to reduce a strain 
The recitation "wherein the depressions or the projections are fully capable of being configured to reduce a strain caused by stress applied to the exterior body” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding the limitation “wherein the depressions or the projections are formed by embossing a surface of the exterior body”, claim 11 is considered product-by-process claim limitation “wherein the depressions or the projections are formed by embossing a surface of the exterior body”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.
Applicant argues: In the Office Action, the Examiner relies on Cho and alleges that Cho discloses a secondary battery substantially as claimed. Specifically, the Examiner asserts that FIGs. 11A/11B of Cho teaches the claimed secondary battery. See, Paragraph Nos. 8, 11 and 14 of the Office Action. Applicant respectfully disagrees.  Without conceding in detail the merits of the Examiner’s rejections, but to expedite prosecution, Applicant amends independent claim 1 to recite to recite, inter alia: “each of the positive electrode lead and the negative electrode lead extends to an outside of the exterior body from one of the third side and the fourth side.” Independent claims 5 and 9 are similarly amended. Support for the amendments to independent claims 1, 5 and 9 can be found, for example, at least in Paragraph [0038] and in FIGs. 11C and 44B and the text related thereto of the original specification of this application.  Applicant contends that none of the cited references, taken singly or combined, discloses, suggests or renders obvious independent claims 1, 5 and 
It is the Office’s position that the arguments of record are based on the claims as amended.  The amended claims have been addressed in the rejections of claims 1, 5 and 9 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724